06/02/2022



                                                                                  Case Number: DA 22-0163




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 22-0163



ACCESS FITNESS, INC., KEVIN
FULBRIGHT,

                Appellants,

v.                                          ORDER GRANTING EXTENSION

R-MONTANA ASSOCIATES, LP,

                 Appellee.


      Upon Appellants’ Unopposed Motion for Extension of Time, and with good

cause appearing therefor,

      IT IS HEREBY ORDERED that Appellants shall have up to and including

July 11, 2022, by which they may file their Opening Brief in this matter.

      ELECTRONICALLY SIGNED AND DATED AS INDICATED BELOW.




                                                                      Electronically signed by:
Order Granting Extension                                                 Bowen Greenwood 1
                                                                     Clerk of the Supreme Court
                                                                             June 2 2022